                  Case 4:19-mj-70677-MAG Document 3 Filed 05/06/19 Page 1 of 2



 1
                                                                                                    FILED
 2                                                                                                  MAY 06 2019
                                                                                                   SUSAN Y. SOONG
 3                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                        NORTH DISTRICT OF CALIFORNIA
                                                                                              OAKLAND OFFICE
 4

 5


 6


 7


 8

 9

10                                      UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

12                                              OAKLAND DIVISION                                              ^4G
13

14
                                                           MISCNO: 4-19-70677
     IN THE MATTER OF THE EXTRADITION                      ^rR.OrOSKD] SEALING ORDER
15   OF DON KOLLMAR
     A/K/A DONALD KOLLMAR
16

17

18

19

20           1.      Sealing the Complaint for provisional arrest, any supporting documents
21   and docket entries, the Arrest Warrant, the underlying Motion to Seal, and this Order in the
22   above-captioned matter, will further the legitimate prosecutorial interest in locating and safely obtaining
23   custody of the fugitive, who is sought for prosecution by the Government of Canada in connection with

24   a violent offense.

25          2.       The public docketing at this time ofthe complaint for provisional arrest,
26   any supporting documents and docket entries, the Arrest Warrant, the underlying Motion to Seal, and
27   this Order of Seal, could have an adverse effect on the government's ability to safely obtain custody of
28   the fugitive.                                                           Docurn^t No.
     [PROPOSED]SEALING ORDER                                I                ■                          V. 7/10/2018
                                                                                  District Court
                                                                             Criminal Case Processing
                  Case 4:19-mj-70677-MAG Document 3 Filed 05/06/19 Page 2 of 2



 1           3.       Accordingly, these facts present a legitimate basis for sealing the complaint for
 2   provisional arrest, any supporting documents and docket entries, the Arrest Warrant, the underlying
 3   Motion to Seal, and this Order of Seal.

 4           Based on the foregoing Findings of Fact, the Motion is hereby
 5           GRANTED,and it is hereby

 6           ORDERED,that the Clerk ofthe Court seal in this matter the complaint for
 7   provisional arrest, any supporting documents and docket entries, the Arrest Warrant, the

 8   underlying Motion to Seal, and this Order, except that the United States Government may
 9   disclose the existence and/or contents ofthe complaint for provisional arrest, any
10   supporting documents and docket entries, and the Arrest Warrant, to appropriate law
11   enforcement or other persoimel, both in the United States and internationally, to the extent that

12   such disclosure is in furtherance of efforts to obtain custody of or to detain the fugitive.

13          It is FURTHER ORDERED that the Clerk's office shall not make any entry on the public

14   docket in this case ofthe complaint for provisional arrest, any supporting documents,

15   the Arrest Warrant, the underlying Motion to Seal, and this Order until further order ofthe Court.

16          It is FURTHER ORDERED that the complaint for provisional arrest, any

17   supporting documents and docket entries, the Arrest Warrant, the underlying Motion to Seal, and this

18   Order in the above-captioned matter shall be unsealed upon oral motion ofthe Government to this Court

19   or to any Court where the fugitive is first presented.

20          It is FURTHER ORDERED that the Clark of Court shall provide to the United States

21   Department of Justice certified copies ofthe complaint for provisional arrest, any supporting documents

22   and docket entries, the Arrest Warrant, the underlying Motion to Seal, and this Order in the above-

23   captioned matter upon request.

24   IT IS SO ORDERED.

25   DATED: ^

26
                                                              HON. KANDIS A. WESTMORE
27                                                            UNITED STATES MAGISTRATE JUDGE

28


     [PROPOSED] SEALING ORDER                                                                 V. 7/10/2018
